                                                                                                            E-FILED
                                                                            Wednesday, 07 August, 2019 10:19:29 AM
                                                                                       Clerk, U.S. District Court, ILCD
                                  UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF ILLINOIS
                                      ROCK ISLAND DIVISION

    AMBER L.                                             )
                                                         )
                   Plaintiff,                            )
                                                         )
    v.                                                   )       Case No. 4:18-cv-04122-SLD-JEH
                                                         )
    ANDREW SAUL, 1                                       )
                                                         )
                   Defendant.                            )

                                                     ORDER

         Plaintiff Amber L. filed an application for supplemental security income and disability

insurance benefits. The Commissioner of the Social Security Administration (“the

Commissioner”) denied her application, and Amber seeks judicial review of this decision

pursuant to 42 U.S.C. § 405(g). See Compl., ECF No. 1. Before the Court are Amber’s Motion

for Summary Judgment, ECF No. 10, the Commissioner’s Motion for Summary Affirmance,

ECF No. 12, and Magistrate Judge Jonathan Hawley’s Report and Recommendation, ECF No.

15, which recommends granting Amber’s motion and denying the Commissioner’s motion.

         When a magistrate judge considers a pretrial matter dispositive of a party’s claim or

defense, he must enter a recommended disposition. Fed. R. Civ. P. 72(b)(1). Parties may object

within fourteen days of being served with a copy of the recommended disposition. Id. 72(b)(2).

The district judge considers de novo the portions of the recommended disposition that were

properly objected to, and may accept, reject, or modify the recommended disposition, or return it

to the magistrate judge for further proceedings. Id. 72(b)(3). If no objection, or only partial




1
 Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul is substituted for his predecessor, Nancy
Berryhill.

                                                        1
objection, is made, the district judge reviews the unobjected portions of the recommendation for

clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

       Neither party has objected to Judge Hawley’s Report and Recommendation, so the Court

reviews it for clear error only. The Court notes that Judge Hawley’s review was limited to

determining only whether the ALJ applied the correct legal standard and whether substantial

evidence supports the ALJ’s decision. See Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir.

2004). Substantial evidence means “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” McKinzey v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011)

(quotation marks omitted). The ALJ does not have “to provide a complete and written

evaluation of every piece of testimony and evidence, but must build a logical bridge from the

evidence to his conclusion.” Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015) (quotation

marks omitted).

       After reviewing the Report and Recommendation, the parties’ motions and memoranda,

and the record, as well as the applicable law, the Court finds no clear error. Accordingly, the

Report and Recommendation, ECF No. 15, is ADOPTED. Plaintiff Amber L.’s Motion for

Summary Judgment, ECF No. 10, is GRANTED and the Commissioner’s Motion for Summary

Affirmance, ECF No. 12, is DENIED. Pursuant to 42 U.S.C. § 405(g), the Commissioner’s

decision in this matter is REVERSED and the cause is REMANDED for further proceedings

consistent with the Report and Recommendation. The Clerk is directed to enter judgment and

close the case.

       Entered this 7th day of August, 2019.

                                                            s/ Sara Darrow
                                                           SARA DARROW
                                                 CHIEF UNITED STATES DISTRICT JUDGE



                                                 2
